Citation Nr: 0929863	
Decision Date: 08/10/09    Archive Date: 08/14/09

DOCKET NO.  07-07 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for coronary artery disease 
claimed as secondary to diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1969, 
with additional active duty for training time indicated from 
June 1966 to October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

In April 2008, the Veteran testified at a travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is of record. 

In an August 2008 decision, the Board remanded this issue for 
further development. 


FINDING OF FACT

The Veteran's coronary artery disease is unrelated to his 
military service - including not caused or made permanently 
worse by his type II diabetes mellitus.


CONCLUSION OF LAW

Coronary artery disease was not incurred or aggravated in 
service, may not be presumed to have been incurred in 
service, and was not caused or chronically aggravated by a 
service-connected disability to include diabetes mellitus.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a September 2006 letter provided notice to 
the Veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The September 2006 letter also notified the 
Veteran that he could send VA information that pertained to 
his claim.  (consistent with Pelegrini and the version of 
38 C.F.R. § 3.159 then in effect).  The September 2006 rating 
decision reflects the initial adjudication of the claims 
after issuance of this letter.  Hence, the September 2006 
letter-which meets Pelegrini's content of notice 
requirements-also meets the VCAA's timing of notice 
requirement.

While VA has not furnished to the Veteran general information 
pertaining to VA's assignment of disability ratings and 
effective dates (in the event the claim for service 
connection is granted), consistent with Dingess/Hartman, on 
these facts, such omission is not shown to prejudice the 
appellant.  Because the Board herein denies the claim, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the Veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of service 
treatment records; medical records from the VA Medical Center 
(VAMC) in Omaha, Nebraska, private treatment records and 
reports of VA examinations in November 2003, May 2006, 
December 2008 and February 2009.  Also of record and 
considered in connection with the appeal is the transcript of 
the Veteran's Board hearing, as well as various written 
statements provided by the Veteran and by his representative, 
on his behalf.  The Board also notes that no further RO 
action on the claim on appeal is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. 
Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is also provided for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has held 
that service connection can be granted under 38 C.F.R. § 
3.310, for a disability that is aggravated by a service- 
connected disability and that compensation can be paid for 
any additional impairment resulting from the service- 
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  
VA has amended 38 C.F.R. § 3.310 to explicitly incorporate 
the holding in Allen, with the proviso that aggravation will 
not be conceded unless a baseline for the non-service 
connected condition can be established prior to the 
aggravation.  38 C.F.R. § 3.310(b). 

Coronary artery disease is a chronic condition, per se, and 
therefore will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection has been in effect for diabetes associated 
with herbicide exposure since September 4, 2003.

The Veteran's service treatment records indicate that the 
Veteran claimed that he had heart disease on his December 
1965 entrance examination.  However, the treatment provider 
noted that the Veteran did not have heart disease and was 
acceptable for induction.  In September 1966 the Veteran 
experienced chest pains that were indigestion related.  The 
diagnosis was a "nervous stomach".  The Veteran also 
reported on his July 1969 Report of Medical History that both 
his mother and father had heart problems.

A February 1991 private stress test reported that the Veteran 
had recently experienced a syncopal experience.

In June 1992, the Veteran underwent double coronary bypass 
surgery for his ischemic heart disease.

A February 1997 treatment note from the VAMC noted that the 
Veteran had a pacemaker implemented in 1991.

In September 1997 the Veteran presented to the hospital with 
chest pains.  The diagnosis was acute myocardial infarction 
with thrombolytic therapy.  

A January 2003 treatment note from the VAMC indicated that 
the Veteran was a "new diabetic."

The Veteran underwent a VA examination for Type II diabetes 
mellitus in October 2003.  The Veteran reported that he had 
some cardiovascular issues as he had heart attacks in 1991 
and 1994.  The examiner noted that this was "many years 
prior to developing diabetes."  The examiner concluded that 
the Veteran's vascular issues had been a problem for several 
years prior to his diabetes and he did not believe that they 
were caused from the diabetes since they arose a long time 
before his Type II diabetes mellitus.

The Veteran underwent a VA examination in May 2006.  The 
examiner noted that the Veteran had a strong family history 
of coronary disease.  The Veteran was also a smoker in the 
past and had a pacemaker.  Coronary disease had been present 
since 1991 and his diabetes was only diagnosed about two to 
three years ago.  The heart examination was normal.  The 
examiner concluded that at this time it did not appear that 
his diabetes caused his heart disease as the coronary disease 
was present for at least 10 years prior to the onset of 
diabetes.

In December 2008, a VA examiner conducted a records review.  
The examiner noted that the Veteran was first diagnosed with 
diabetes in January 2003 and also had experienced several 
cardiac insults dating back to June 1992.  

The Veteran underwent a VA examination in February 2009.  The 
examiner indicated that diabetes was well known to contribute 
to coronary artery disease.  Therefore, "it was as least as 
likely as not that the Veteran's current diabetes will worsen 
his coronary artery disease above and beyond the natural 
progression of his established coronary artery disease."  
However, the examiner noted that it was "nearly impossible 
to determine how much the Veteran's diabetes has affected his 
coronary heart disease."  The examiner indicated that he 
could state that the coronary artery disease will be made 
worse, but how much worse will depend on the management of 
the diabetes, the Veteran's lifestyle choices and the 
management of the coronary artery disease.  There were no 
established tests which could solely demonstrate his 
progression of coronary artery disease due solely to his 
diabetes which were used commonly in clinical situations.

Analysis

In this case, a grant of service connection based on direct 
causation for coronary artery disease is not warranted.  
While the Veteran's service treatment records note that he 
claimed to have a heart condition at his entrance 
examination, the treating doctor found that he had no heart 
condition.  There is also no evidence of a direct 
relationship between the current coronary artery disease and 
service.

The Veteran served in Vietnam and is presumed to have been 
exposed to herbicides, it is clear, however, that coronary 
artery disease, is not listed among the conditions subject to 
presumptive service connection.  Thus, presumptive service 
connection for this disorder due to herbicide exposure is not 
warranted.  McCartt v. West, 12 Vet. App. 164 (1999); 38 
C.F.R. §§ 3.307, 3.309.  There has been no contention or 
evidence that the Veteran has coronary artery disease 
directly related to herbicide exposure.

The Veteran also does not contend that service connection is 
warranted on the basis of the presumptions afforded chronic 
diseases.  Although there is current coronary artery disease, 
this disease was first shown many years after service.  
Because coronary artery disease was not identified in service 
or for many years after service, the weight of the evidence 
is against presumptive service connection.  38 U.S.C.A. §§ 
1112, 1113; 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Indeed, the Veteran was not diagnosed with coronary artery 
disease until 1992, some 26 years after leaving the military, 
and this, too, is probative evidence against this claim.  The 
Federal Circuit Court has determined that such a lengthy 
lapse of time, without any relevant complaints or diagnosis, 
etc., is a factor for consideration in deciding a service-
connection claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000). 

The Veteran is claiming service connection on a secondary 
basis.  A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997); see 
Locher v. Brown, 9 Vet. App. 535, 538-39 (1996) (citing 
Reiber v. Brown, supra). 

The May 2006 VA examiner stated that examiner concluded that 
it did not appear that his diabetes caused his heart disease 
as the coronary disease was present for at least 10 years 
prior to the onset of diabetes.

However, the February 2009 VA examiner stated that it was as 
least as likely as not that the Veteran's current diabetes 
will worsen his coronary artery disease above and beyond the 
natural progression of his established coronary artery 
disease.

The Board notes that while the February 2009 VA examiner 
stated that it was as least likely as not that the Veteran's 
current diabetes will worsen his coronary artery disease 
above and beyond the natural progression, there is no 
evidence that the Veteran's current coronary artery disease 
has actually worsened beyond the natural progression to date.  
The February 2009 VA examiner instead only commented on the 
probability of the future course of the disease, with the 
degree of worsening dependent on the management of both 
disease process, as well as lifestyle choices. 

The Board notes that the Veteran has the opportunity to be 
granted service connection, on the basis of aggravation, in 
the future if there is evidence that his coronary artery 
disease has worsened beyond its natural progression as a 
result of his diabetes as the February 2009 VA examiner 
stated that it would.  Should such occur, the Veteran is 
invited to file a reopened claim.  However, currently there 
is no competent evidence that the Veteran's diabetes mellitus 
has worsened beyond the natural progression any coronary 
artery disease found to be present.

The only evidence that the Veteran's diabetes mellitus has 
worsened beyond the natural progression any coronary artery 
disease found to be present consists of the Veteran's 
contentions.  The Veteran, however, is a lay person.  Lay 
persons are generally not competent to express opinions as to 
medical causation.  Jandreau v. Nicholson, No. 2007-7029 
(Fed. Cir. Jul. 3, 2007); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Thus, the Board finds a preponderance of the evidence to be 
against the Veteran's claim as the evidence is not so evenly 
balanced that there is doubt as to any material issue  38 
U.S.C.A. § 5107(b).  Accordingly, service connection for 
coronary artery disease is not warranted. 


ORDER

Service connection for coronary artery disease claimed as 
secondary to diabetes mellitus is denied.



____________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


